Order entered June 17, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00526-CR

                      CLINTON EUGENE WHITFIELD, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 3
                                 Dallas County, Texas
                          Trial Court Cause No. F11-55984-J

                                        ORDER
       The Court DENIES appellant’s motion to reopen appeal.

       We ORDER the Clerk of the Court to send a copy of this order to Clinton Eugene

Whitfield, TDCJ No. 1924964, Bradshaw State Jail, P.O. Box 9000, Henderson, Texas, 75653.


                                                   /s/   MOLLY FRANCIS
                                                         JUSTICE